Exhibit 10.7
 
Consent of Frontier Oil and Refining Company to the Second Amendment to the
Revolving Credit Agreement (Uncommitted) dated as of Maech 8, 2007.
Consent of Frontier Oil and Refining Company to the Second Amendment to the
Revolving Credit Agreement (Uncommitted) dated as of May 16, 2007.
Consent of Frontier Oil and Refining Company to the Second Amendment to the
Revolving Credit Agreement (Uncommitted) dated as of January 20, 2009.
 
 
 

--------------------------------------------------------------------------------

 



 
March 8, 2007
 


Frontier Oil and Refining Company
4610 S. Ulster Street, Suite 200
Denver, Colorado  80237
Attention: Mr. Joey W. Purdy
Telephone No.: 303.714.0125
Telecopier No.: 303.714.1030
 
Re:          Master Crude Oil Purchase and Sale Contract dated as of March 10,
2006, among Utexam Limited, a company incorporated under the laws of the
Republic of Ireland. as seller, Frontier Oil and Refining Company, a Delaware
corporation, as purchaser, and Frontier Oil Corporation, a Wyoming corporation,
as guarantor (as the same has been amended from time to time, the "Purchase and
Sale Contract").
 
To Whom it May Concern:
 
Pursuant to Section 4.02(b) of the Purchase and Sale Contract, this letter
evidences the Purchaser's consent to amend the Credit Facility to extend the
Credit Facility for one year, in the form of amendment attached hereto as
Exhibit A.
 
This letter may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of this letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof..


Very truly yours,


UTEXAM LIMITED


By: /s/ Thomas Woulfe
Name: Thomas Woulfe
Title: Director


By: /s/ Clive W. Christie
Name: Clive W. Christie
Title: Company Secretary



Accepted and agreed:
 
FRONTIER OIL AND REFINING COMPANY,
as Purchaser
 
By: /s/ Michael C. Jennings
Name: Michael C. Jennings
Title: EVP & CFO
 
FRONTIER OIL CORPORATION, as Guarantor
 
By: /s/ Doug S. Aron
Name: Doug S. Aron
Title: Vice President—Corporate Finance



 
 

--------------------------------------------------------------------------------

 

Exhibit A


 
SECOND AMENDMENT
 
TO
 
REVOLVING CREDIT AGREEMENT (UNCOMMITTED)
 
DATED AS OF
 
MARCH __, 2007
 
AMONG


UTEXAM LIMITED,
AS BORROWER,


BNP PARIBAS,
AS ADMINISTRATIVE AGENT,


AND
 
THE LENDERS PARTY HERETO
 





 
 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED)


THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED) (this “Second
Amendment”) dated as of March __, 2007, is among UTEXAM LIMITED, a company
incorporated under the laws of Ireland (the “Borrower”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of March 10, 2006, as amended by the
First Amendment to Credit Agreement, dated October 24, 2006 (as amended, the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to the Borrower.
 
B.           The Borrower has requested and the Lenders have agreed to extend
the maturity of the facility.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term used herein, but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Second Amendment refer
to Sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Section 1.02.  The definition of “Maturity Date” in Section 1.02 is hereby
amended by replacing “March 10, 2007” with “March 10, 2008”.
 
Section 3. Conditions Precedent.  The effectiveness of this Second Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
3.1 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Second Amendment
on or prior to the Effective Date.
 
3.2 The Administrative Agent shall have received from all of the Lenders and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Second Amendment signed on behalf of such Persons.
 
3.3 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
3.4 No Default shall have occurred and be continuing, after giving effect to the
terms of this Second Amendment.
 
Section 4. Amendment to Security Agreement.  The Administrative Agent and the
Lenders hereby consent to an amendment of the Security Agreement in the form
attached hereto as Exhibit A.
 
Section 5. Miscellaneous.
 
5.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
 
5.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this Second Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.
 
5.3 Loan Document.  This Second Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
 
5.4 Counterparts.  This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Second Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
5.5 NO ORAL AGREEMENT.  THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
 
5.6 GOVERNING LAW.  THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES BEGIN NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


BORROWER:                                                                UTEXAM
LIMITED






By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS





By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BNP
PARIBAS




By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and a Lender

 




By:           
Name:
Title:
 


 
 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Lender

 
By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A





FIRST AMENDMENT
 
TO
 
SECURITY AGREEMENT
 
DATED AS OF
 
MARCH __, 2007
 
AMONG


UTEXAM LIMITED,
AS BORROWER


AND


BNP PARIBAS,
AS ADMINISTRATIVE AGENT







 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO SECURITY AGREEMENT


THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “First Amendment”) dated as of
March __, 2007, is among UTEXAM LIMITED, a company incorporated under the laws
of Ireland (the “Borrower”) and BNP PARIBAS, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Revolving Credit Agreement (Uncommitted)
referred to below (collectively, the “Lenders”); and the undersigned Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Revolving Credit Agreement (Uncommitted) dated as of March 10,
2006, as amended by the First Amendment to Security Agreement, dated October 24,
2006 (as amended, the “Credit Agreement”), pursuant to which the Lenders have
made certain extensions of credit available to the Borrower.
 
B.           Pursuant to the Credit Agreement, the Borrower entered into that
certain Security Agreement, dated as of March 10, 2006 by and between the
Borrower and the Administrative Agent, to secure obligations under the Credit
Agreement.
 
C.           The Borrower has requested and the Administrative Agent has agreed
to amend the Security Agreement.
 
D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term used herein, but not otherwise
defined herein has the meaning given such term in the Security Agreement. Unless
otherwise indicated, all references to Sections in this First Amendment refer to
Sections of the Security Agreement.
 
Section 2. Amendments to Security Agreement.
 
2.1 Section 2.01.  Section 2.01(e) and Section 2.01(g) are hereby amended and
restated in its entirety as follows:
 
“(e)           all Payment Intangibles and General Intangibles under Designated
Contracts which are owed to the Borrower by purchasers, sellers, transporters or
handlers of the Designated Inventory or which constitute rights of the Borrower
against such purchasers or sellers;”


“(g)           to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees and
other supporting obligations owed by purchasers, sellers, transporters or
handlers in respect of any of the foregoing.”
 




Section 3. Conditions Precedent.  The effectiveness of this First Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
3.1 The Administrative Agent shall have received from all of the Borrower
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment signed on behalf of the Borrower.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Security Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
4.2 Loan Document.  This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
 
4.3 Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.4 NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
 
4.5 GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES BEGIN NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


BORROWER:                                                                UTEXAM
LIMITED






By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS





By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

May 16, 2007
 
Frontier Oil and Refining Company
4610 S. Ulster Street, Suite 200
Denver, Colorado 80237
Attention: Mr. Joey W. Purdy
Telephone No.: 303.714.0125
Telecopier No.: 303.714.1030
 
Re:   Master Crude Oil Purchase and Sale Contract dated as of March 10, 2006,
among Utexam Limited, a company incorporated under the laws of the Republic of
Ireland, as seller, Frontier Oil and Refining Company, a Delaware corporation,
as purchaser, and Frontier Oil Corporation, a Wyoming corporation, as guarantor
(as the same has been amended from time to time, the "Purchase and Sale
Contract").
 
To Whom it May Concern:
 
Pursuant to Section 4.02(b) of the Purchase and Sale Contract, this letter
evidences the Purchaser's consent to amend the Credit Facility to increase the
size of the facility to $200,000,000, in the form of amendment attached hereto
as Exhibit A.
 
 
This letter may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of this letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
Very truly yours
 
Very truly yours,


UTEXAM LIMITED


By: /s/ Thomas Woulfe
Name: Thomas Woulfe
Title: Director


By: /s/ Clive W. Christie
Name: Clive W. Christie
Title: Company Secretary




 
Accepted and greed:
 
FRONTIER OI AND REFINING COMPANY,
as Purchaser


By: /s/ Leo J. Hoonakker
Name: Leo J. Hoonakker
Title: Vice President and Treasurer
 
FRONTIER OIL CORPORATION, as Guarantor


By: /s/ Doug Aron
Name: Doug Aron
Title: Vice President – Corporate Finance


 
 

--------------------------------------------------------------------------------

 
Exhibit A

 


 
THIRD AMENDMENT
 
TO
 
REVOLVING CREDIT AGREEMENT (UNCOMMITTED)
 
DATED AS OF
 
MAY 16, 2007
 
AMONG


UTEXAM LIMITED,
AS BORROWER,


BNP PARIBAS,
AS ADMINISTRATIVE AGENT,


AND
 
THE LENDERS PARTY HERETO
 





 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED)


THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED) (this “Third
Amendment”) dated as of May 16, 2007, is among UTEXAM LIMITED, a company
incorporated under the laws of Ireland (the “Borrower”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Revolving Credit Agreement (Uncommitted) dated as of March 10,
2006, as amended by the First Amendment to Revolving Credit Agreement
(Uncommitted), dated October 24, 2006 and the Second Amendment to Revolving
Credit Agreement (Uncommitted), dated as of March 8, 2007 (as amended, the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to the Borrower.
 
B.           The Borrowers and the Lenders have agreed to increase the
Commitments of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term used herein, but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Third Amendment refer to
Sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Annex I.  Annex I is hereby amended and restated in its entirety as follows:
 
ANNEX I
 
LIST OF COMMITMENTS
 
Aggregate Commitments
 
Name of Lender
Percentage Share
Commitment
BNP Paribas
45.0%
$90,000,000.00
Union Bank of California, N.A.
20.0%
$40,000,000.00
Bayerishe Hypo-Und Vereinsbank AG, New York Branch
17.5%
$35,000,000.00
Allied Irish Banks, p.l.c.
17.5%
$35,000,000.00
TOTAL
100.00%
$200,000,000.00



 
Section 3. Conditions Precedent.  The effectiveness of this Third Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
3.1 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Third Amendment
on or prior to the Effective Date.
 
3.2 The Administrative Agent shall have received from all of the Lenders and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Third Amendment signed on behalf of such Persons.
 
3.3 The Administrative Agent shall have received a certificate of the Secretary
of the Borrower setting forth resolutions of its board of managers, board of
directors or other appropriate governing body with respect to the authorization
of the Borrower to execute and deliver the Third Amendment and to enter into the
transactions contemplated thereby.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary;
 
3.4 The Administrative Agent shall have received duly executed Note payable to
the order of Allied Irish Banks, p.l.c., in a principal amount equal to its
Commitment set forth in Section 2.1, dated as of the date hereof.
 
3.5 The Administrative Agent shall have received evidence that the Borrower has
obtained a consent from the Purchaser to amend the Agreement pursuant to Section
4.02(b) of the PSC.
 
3.6 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
3.7 No Default shall have occurred and be continuing, after giving effect to the
terms of this Third Amendment.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
 
4.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this Third Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Third Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.
 
4.3 Loan Document and Assignment.  This Third Amendment is a “Loan Document” and
an “Assignment” as defined and described in the Credit Agreement and all of the
terms and provisions of the Credit Agreement relating to Loan Documents and
Assignments shall apply hereto.
 
4.4 Counterparts.  This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.5 NO ORAL AGREEMENT.  THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES.
 
4.6 GOVERNING LAW.  THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES BEGIN NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.


BORROWER:                                                                UTEXAM
LIMITED






By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS





By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BNP
PARIBAS




By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and a Lender

 




By:           
Name:
Title:
 


 
 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Lender

 
By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:


 
ALLIED IRISH BANKS, p.l.c.

 


By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
January 7, 2009
 
Frontier Oil and Refining Company
4610 S. Ulster Street, Suite 200
Denver, Colorado 80237
Attention: Mr. Joey W. Purdy
Telephone No.: 303.714.0125
Telecopier No.: 303.714.1030
 
Re:    Master Crude Oil Purchase and Sale Contract dated as of March 10, 2006,
among Utexam Limited, a company incorporated under the laws of the Republic of
Ireland, as seller, Frontier Oil and Refining Company, a Delaware corporation,
as purchaser, and Frontier Oil Corporation, a Wyoming corporation, as guarantor
(as the same has been amended from time to time, the "Purchase and Sale
Contract").
 
To Whom it May Concern:
 
Pursuant to Section 4.02(b) of the Purchase and Sale Contract, this letter
evidences the Purchaser's consent to amend the Credit Facility by replacing
"1.50%" with "2.00%" in the definition of "Applicable Margin" in Section 1.02 of
the Credit Agreement, substantially in the form of amendment attached hereto as
Exhibit A.
 
 
This letter may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of this letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


Very truly yours,
Very truly yours,


UTEXAM LIMITED


By: /s/ Clive W. Christie
Name: Clive W. Christie
Title: Director


By: /s/ Paul Owens
Name: Paul Owens
Title: Director

Accepted and agreed:
 
FRONTIER OIL AND REFINING COMPANY,
as Purchaser


By: /s/ Doug S. Aron
Name: Doug S. Aron
Title: EVP & CFO
 
FRONTIER OIL CORPORATION, as Guarantor
By: /s/ Doug S. Aron
Name: Doug S. Aron
Title: EVP & CFO


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A



 
SIXTH AMENDMENT
 
TO
 
REVOLVING CREDIT AGREEMENT (UNCOMMITTED)
 
DATED AS OF
 
JANUARY 20, 2009
 
AMONG


UTEXAM LIMITED,
AS BORROWER,


BNP PARIBAS,
AS ADMINISTRATIVE AGENT,


AND
 
THE LENDERS PARTY HERETO
 





 
 

--------------------------------------------------------------------------------

 

SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED)


THIS SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED) (this “Sixth
Amendment”) dated as of January 20, 2009, is among UTEXAM LIMITED, a company
incorporated under the laws of Ireland (the “Borrower”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Revolving Credit Agreement (Uncommitted) dated as of March 10,
2006, as amended by the First Amendment to Revolving Credit Agreement
(Uncommitted), dated October 24, 2006, the Second Amendment to Revolving Credit
Agreement (Uncommitted), dated as of March 8, 2007, the Third Amendment to
Revolving Credit Agreement (Uncommitted), dated as of May 16, 2007, the Fourth
Amendment to Revolving Credit Agreement (Uncommitted), dated as of February 20,
2008 and the Fifth Amendment to Revolving Credit Agreement (Uncommitted), dated
as of March 12, 2008 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain extensions of credit available to the Borrower.
 
B.           The Borrowers and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term used herein, but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Sixth Amendment refer to
Sections of the Credit Agreement.
 
Section 2. Amendment to Credit Agreement.
 
2.1 Section 1.02.  The definition of “Applicable Margin” in Section 1.02 is
hereby amended by replacing “1.50%” with “2.00%.”
 
Section 3. Conditions Precedent.  The effectiveness of this Sixth Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
3.1 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Sixth Amendment
on or prior to the Effective Date.
 
3.2 The Administrative Agent shall have received from all of the Lenders and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Sixth Amendment signed on behalf of such Persons.
 
3.3 The Administrative Agent shall have received evidence that the Borrower has
obtained a consent from the Purchaser to amend the Agreement pursuant to Section
4.02(b) of the PSC.
 
3.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
3.5 No Default shall have occurred and be continuing, after giving effect to the
terms of this Sixth Amendment.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.
 
4.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Sixth Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.
 
4.3 Loan Document and Assignment.  This Sixth Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents and Assignments
shall apply hereto.
 
4.4 Counterparts.  This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.5 NO ORAL AGREEMENT.  THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES.
 
4.6 GOVERNING LAW.  THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES BEGIN NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.


BORROWER:                                                                UTEXAM
LIMITED






By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS





By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BNP
PARIBAS




By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and a Lender

 




By:           
Name:
Title:
 


 
 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Lender

 
By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:


 
ALLIED IRISH BANKS, p.l.c., as a Lender

 


By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:
